Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election of Species
This application contains claims directed to the following patentably distinct species:
Species I:	Figure(s) 4A, 4B
Species II:	Figure(s) 5A, 5B, 6A, 6B, 6C, 8A 

Species III:	Figure(s) 7A, 7B, 7C, 8B 

Species IV:	Figure(s) 9A, 9B, 9C, 9D

Species V:	Figure(s) 11 
Species VI:	Figure(s) 13 
Species VII:	Figures(s) 15A, 15B 
Species VIII:	Figure(s) 18A, 18B  

The species are independent or distinct because each of the depicted species (Species I-VIII, supra), as set forth and described in the Applicant's disclosure, are mutually exclusive and disclose features of a recording head having different aspects and operations, including different structures for heatsinks disposed proximate to a near-field transducer and write pole (evidenced by the Applicant's detailed description articulated within the disclosure). In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

At the very least, the Species groupings, as set forth, supra, require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). For example, the search strategy for each of the independent and distinct Species I-VIII would entail a search strategy focusing in on distinct and independent structure of each of the species, relative to the other species of the recording head,, including, but not limited to a search for particular aspects of the heatsink structure related to its configuration between the write pole and a NFT, among the differing species, particular aspects of the relative positioning among the species relative to the air-bearing surface of the recording head, among the differing species, particular structures related to mirror potions surrounding the NFT in a cross-track direction, among the differing species, the particular material associated with the heatsink structures among the differing species, among the differing species, etc., relative to differing structural aspects of each of the different species (depending upon the elected Species), etc.
There are no claims that are currently considered generic to all species.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.


A telephone call was made to Erin Nichols Matkaiti on February 24, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Rejoinder Considerations
As it pertains to the restriction between the distinctly identified Species, supra, the following should be noted. 
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional Species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, Applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).
In the event of rejoinder, the requirement for restriction between the distinctly grouped Species will be reconsidered, and any rejoined claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria 35 U.S.C. §§ 101, 102, 103 and 112. Withdrawn Species claims that do not depend from an allowed generic linking claim will not be rejoined. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the Examiner before the patent issues. See MPEP § 804.01.

Joint Inventor(s), if Any
If there is more than one inventor, the following should be noted: Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577.  The examiner can normally be reached on Monday-Thursday, 7:30AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM J KLIMOWICZ/Primary Examiner, Art Unit 2688